PELHAM, J.
It is plain that the witness Stearnes was giving his judgment from personal observation when he testified that he thought the noise that was being made was “right there at him,” referring to the defendant. Moreover, no motion to exclude the statement is shown to have been made. It is always permissible on cross-examination to ask questions of the witness for the purpose of showing the relation existing between the witness and the parties, and to bring out anything *257having a tendency to show prejudice or bias, or that the witness entertained feelings of sympathy. — Henry v. State, 79 Ala. 42. The questions asked the defendant’s witness Betty Martin on cross-examination were permissible under the above-stated rule.
The question asked the witness Martin on redirect examination was not in rebuttal of any matter brought out on cross-examination, and whether or not the court permitted the question was a matter resting in the discretion of the trial court. — Treadwell v. State, 168 Ala. 96, 53 South. 290. Other rulings on the evidence are without error and do not, we think, require discussion.
Charge A, refused to the defedant, is not predicated .upon a consideration of all the evidence, but, on the contrary, predicates an acquittal on a reasonable doubt growing out of a part of the evidence. — Olden v. State, 176 Ala. 6, 58 South. 307.
The legal principles embraced in refused charge B are fully covered in the charges given at the instance of the defendant.
We discover no error in the record.
Affirmed.